  Case 1:20-cv-01480-RGA Document 6 Filed 12/07/20 Page 1 of 2 PageID #: 39


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

IN RE:                                       :
                                             :
TK HOLDINGS, INC., et al.,                   :      Bankruptcy Case No. 17-11375 (BLS)
                                             :
               Debtors.                      :
                                             :
                                             :
JAMES F. DEBOUNO, JR.,                       :
                                             :
               Appellant,                    :
                                             :
         v.                                  :      Civil Action No. 20-1480-RGA
                                             :
TK HOLDINGS, INC.,                           :
                                             :
               Appellee.                     :


                                           ORDER



               WHEREAS, the Magistrate Judge filed a recommendation that this case be

withdrawn from the process of mediation (D.I. 4);

               WHEREAS, this Court So Ordered that recommendation on December 7, 2020

(D.I. 5);

               NOW THEREFORE, IT IS HEREBY ORDERED that the parties shall adhere to

the following briefing schedule:

               Appellant’s Opening Brief on appeal shall be filed within thirty (30) days of the

date of this Order.

               Appellee’s Answering Brief on appeal shall be filed withing thirty (30) days of

receipt of opening brief.
  Case 1:20-cv-01480-RGA Document 6 Filed 12/07/20 Page 2 of 2 PageID #: 40


               Appellant’s Reply Brief on appeal shall be filed within fourteen (14) days of

receipt of answering brief.




December 7, 2020                     /s/ Richard G. Andrews
   DATE                              UNITED STATES DISTRICT JUDGE




                                               2
